In an action against a dentist to recover damages for personal injuries sustained *779by reason of defendant’s alleged malpractice, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated December 6, 1960, as on reconsideration adhered to the original decision and denied plaintiff’s application for a preference pursuant to rule 9 of the Queens County Supreme Court Rules. Order insofar as appealed from affirmed, without costs. On this record, it may not he held that the Trial Term improvidently exercised its discretion on the motion for reconsideration. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.